DETAILED ACTION
Claims 1 – 18 of U.S. Application No. 17736274 filed on 5/4/2022 are presented for examination. This application is a continuation of application 16592363.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9/8/1 of U.S. Patent No. US 11355991. Although the claims at issue are not identical, they are not patentably distinct from each other because:



This application 17736274
US patent 11355991
Claim 1. 
An assembly for a brush holder assembly of an electric machine, comprising: 
a carbon brush including an upper surface and a lower surface opposite the upper surface, 
one or more lead wires extending out of the carbon brush at an insertion point on the upper surface; 


a first cavity extending into the carbon brush from the upper surface at a first location spaced away from the insertion point of the one or more lead wires and unobstructed by the one or more lead wires; and 

Claim 1. 
An assembly for a brush holder assembly of an electric machine, comprising:
a carbon brush including an upper surface and a lower surface opposite the upper surface,
one or more lead wires extending out of the carbon brush at an insertion point on the upper surface;

a first cavity extending into the carbon brush from the upper surface at a location spaced away from the insertion point of the one or more lead wires and unobstructed by the one or more lead wires; and



the first and second cavities are in a spaced apart relationship to receive first and second projections of a spacer against the upper surface of the carbon brush.



a spacer coupled to the carbon brush, the spacer including a first projection configured to releasably engage within the first cavity.

Claim 9. the spacer further comprises a second projection configured to releasably engage within the second cavity.





a second cavity extending into the carbon brush from the upper surface at a second location spaced away from the insertion point of the one or more lead wires and unobstructed by the one or more lead wires; wherein the first and second cavities are in a spaced apart relationship
Claim 8. 
a second cavity extending into the carbon brush from the upper surface at a location spaced away from the insertion point of the one or more lead wires and unobstructed by the one or more lead wires, wherein the second cavity is spaced away from the first cavity.


Claims 2-11 are rejected for depending on claim 1.
Allowable Subject Matter
Claims 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The limitations of claim 12, “…aligning first and second projections of a spacer with first and second cavities in an upper surface of a carbon brush, the carbon brush including one or more lead wires extending out of the carbon brush at an insertion point on the upper surface, wherein the first and second cavities are spaced away from the insertion point; inserting the first and second projections into the first and second cavities to releasably attach the spacer to the carbon brush; and inserting the carbon brush into a brush holder mounted on the electrical device” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Claims 13-18 are allowable for depending on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2834